Citation Nr: 0829525	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-36 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for dental residuals, 
secondary to a fracture of the left mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1967 until 
October 1970.   
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.      

The veteran originally claimed service connection for a 
fracture to the left mandibula with dental residuals, which 
was denied by the March 2006 rating decision.  The issue of 
service connection for a fracture of the left mandible, 
history, however, was granted in a September 2007 rating 
decision and is not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that the veteran requested a 
BVA Hearing at a local VA office before a member of the 
Board, in his November 2007 VA Form 9.  A July 2008 letter 
from the RO indicates that a hearing was scheduled for August 
4, 2008.  However, the veteran requested that his hearing be 
rescheduled in a July 2008 letter.  His motion for a 
rescheduled hearing was granted in August 2008.  The record 
does not indicate that the veteran was afforded a new hearing 
following the grant of his motion for a new hearing.

The claims file was referred to the Board without affording 
the veteran an opportunity to appear for the requested 
hearing.  Since the failure to afford the veteran a hearing 
would constitute a denial of due process that could result in 
any BVA decision being vacated, this matter must be addressed 
prior to any appellate review.  See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran to 
appear at the requested hearing, as 
soon as it may be feasible. Notice 
should be sent to the appellant, with a 
copy of the notice associated with the 
claims file.  If, for whatever reason, 
the veteran decides that he no longer 
wants this type of hearing (or any 
other type of hearing), then he should 
indicate this in writing, which should 
also be documented in his claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 
